DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 March 2021 has been entered.
 
Response to Arguments
Applicant provided no further arguments with the RCE filed on 12 March 2021; therefore, the most recent arguments of record, filed in the 30 November 2020 response, were fully addressed in the final office action mailed on 26 February 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 20-26, 28-29, 31-33, 35, 37, & 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markarian (US 4,408,818) in view of .
In regards to claim 20, 
Markarian ‘818 discloses an apparatus comprising: 
A one or more electrolytic capacitive devices (90 – fig. 2; C3:L20-29) housed in a case (100 – fig. 2; C3:L20-29), wherein i) each of the one or more electrolytic capacitor devices has a first terminal (C3:L20-29), and ii) the one or more electrolytic capacitor devices share a common terminal (C3:L20-29); 
a pressure interrupter cover comprising: 

	a plurality of capacitor cover terminals (30 & 40 – fig. 1-2; C3:L20-29), each of the plurality of capacitor cover terminals having at least one contact (31/41 – fig. 1-2; C2:L34-38) extending from the deformable cover, wherein the deformable cover is configured to displace at least one of the plurality of capacitor cover terminals based upon an operative failure of the one or more electrolytic capacitive devices (C3:L43-50);
 	a common cover terminal (50 – fig. 1-2; C3:L20-29) having at least one contact (51 – fig. 1-2; C2:L34-38) extending from the deformable cover; and 
 	a plurality of insulation structures (20 – fig. 1-2; C2:L2-4 & 53), wherein each of the plurality of insulation structures is configured to provide insulation for at least one of the plurality of capacitor cover terminals (seen in fig. 1-2); and 
a conductor (93 – fig. 2; C3:L20-29) configured to electrically connect the common terminal of the one or more electrolytic capacitive devices to the common cover terminal, 
wherein each of the first terminals of the one or more electrolytic capacitive devices is electrically connected to one of the plurality of capacitor cover terminals (fig. 2; C3:L20-29).  Markarian ‘066 fails to explicitly disclose wherein selective connections of the plurality of capacitor cover terminals cause the apparatus to provide at least two hundred operable capacitance values.  

Norman ‘066 discloses wherein selective connections of the plurality of capacitor cover terminals provide at least two hundred operable capacitance values (C3:L51-57 & 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the apparatus of Markarian ‘818 to have at least two hundred operable capacitance values (i.e. 6 or more capacitive elements) as taught by Norman ‘066 to obtain an apparatus with multiple capacitive sections wherein any desired combination of several capacity values may be duplicated in a single mounted structure conveniently and economically with a relatively small stock of base units and single unit capacitor elements.  Furthermore, it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In regards to claim 21,
Markarian ‘066 fails to explicitly disclose wherein the one or more electrolytic capacitive devices have a combined capacitance value of greater than about 60 microfarads.  

Norman ‘066 discloses wherein the one or more electrolytic capacitive devices have a combined capacitance value of greater than about 60 microfarads (C1:L15-18).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the capacitors of Markarian ‘818 to have a capacitance as 

In regards to claim 22,
Markarian ‘066 fails to explicitly disclose wherein the one or more electrolytic capacitive devices have a combined capacitance value of about 67.8 microfarads.  

Norman ‘066 discloses wherein the one or more electrolytic capacitive devices have a combined capacitance value and the capacitance value is matter of design choice based on the intended use (C1:L61-68 & C3:L51-58).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form/design the capacitors of Markarian ‘818 to have a combined capacitance value of 67.8 microfarads capacitance as taught by Norman ‘066 to obtain a capacitor with a capacitance value capable of use in various electronic devices. Furthermore, it is noted that the capacitance of a capacitor is a design choice based on the intended used of the capacitor (designed to have a capacitance required for a particular application).

In regards to claim 23,


Norman ‘066 discloses wherein the one or more electrolytic capacitive devices have a combined capacitance value of greater than about 300.0 microfarads (C1:L15-18).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the capacitors of Markarian ‘818 to have a capacitance as taught by Norman ‘066 to obtain a capacitor with a capacitance value capable of use in various electronic devices. Furthermore, it is noted that the capacitance of a capacitor is a design choice based on the intended used of the capacitor (designed to have a capacitance required for a particular application).

In regards to claim 24,
Markarian ‘066 fails to explicitly disclose wherein the one or more electrolytic capacitive devices have a combined capacitance value of about 325 microfarads.  

Norman ‘066 discloses wherein the one or more electrolytic capacitive devices have a combined capacitance value of about 325 microfarads (C1:L15-18).



In regards to claim 25, 
Markarian ‘818 further discloses wherein the one or more electrolytic capacitive devices correspond to one or more capacitor section of a single wound capacitive element (C3:L20-29 & 38-42).  

In regards to claim 26, 
Markarian ‘818 fails to disclose wherein the one or more electrolytic capacitive devices are separately wound.   

Norman ‘066 discloses wherein the one or more electrolytic capacitive devices are separately wound (C1:L15-18).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the capacitive devices of Markarian ‘818 as taught by Norman ‘066 to obtain a capacitor with a capacitance value capable of use in various electronic devices. Furthermore, it is noted that the capacitance of a capacitor is a 

In regards to claim 28, 
Markarian ‘818 further discloses the apparatus being configured for use by a compressor motor of an air-conditioning system and for use by a fan motor of the air- conditioning system (C1:L12-13 - teaches use in AC and as there are multiple capacitors said capacitors can be used for different motors within an AC). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham. 2 USPQ F.2d 1647 (1987).

In regards to claim 29,
Markarian ‘066 fails to explicitly disclose wherein the apparatus comprises four electrolytic capacitive devices.  

Norman ‘066 discloses wherein the apparatus comprises four electrolytic capacitive devices (C1:L15-18).

It would have been obvious to one of ordinary skill in the art at the time the invention was made apply the concept of four capacitors each with a capacitor cover terminal that has an insulation structure taught by Norman ‘066 with the apparatus of St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In regards to claim 31,
Markarian ‘066 fails to explicitly disclose wherein four of the one or more electrolytic capacitive devices have a combined capacitance value greater than about 245.0 microfarads and two of the one or more electrolytic capacitive devices have a combined capacitance value greater than about 55.5 microfarads.  

Norman ‘066 discloses wherein four of the one or more electrolytic capacitive devices have a combined capacitance value greater than about 245.0 microfarads and two of the one or more electrolytic capacitive devices have a combined capacitance value greater than about 55.5 microfarads (C1:L8-18 – four capacitors wherein the four combined have a capacitance greater than 245.0 microfarads and two of the four combined will have a capacitance greater than 55.5 microfarads)

It would have been obvious to one of ordinary skill in the art at the time the invention was made apply the concept of four capacitors each with a capacitor cover terminal that has an insulation structure taught by Norman ‘066 with the apparatus of St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In regards to claim 32, 
Markarian ‘818 further discloses wherein the common cover terminal includes at least two blades (fig. 1-2; C2:L34-38).  

In regards to claim 33 
Markarian ‘818 further discloses wherein each of the plurality of capacitor cover terminals includes fewer than four blades (C2:L31-40 – when two or three blade configuration is used for all terminals).  

In regards to claim 35, 
Markarian ‘818 further discloses wherein the case is configured to receive a fill fluid (C2:L48-50).  

In regards to claim 37, 


In regards to claim 39,
Markarian ‘066 fails to explicitly disclose wherein four of the one or more electrolytic capacitive devices have a combined capacitance value greater than about 245.0 microfarads and the remainder of the one or more electrolytic capacitive devices have a combined capacitance value greater than about 55.5 microfarads.  

Norman ‘066 discloses wherein four of the one or more electrolytic capacitive devices have a combined capacitance value greater than about 245.0 microfarads and the remainder of the one or more electrolytic capacitive devices have a combined capacitance value greater than about 55.5 microfarads (C1:L8-18 – several capacitors will include five or more).

It would have been obvious to one of ordinary skill in the art at the time the invention was made apply the concept of five or capacitor capacitors each with a capacitor cover terminal that has an insulation structure taught by Norman ‘066 with the apparatus of Markarian ‘818 to obtain an apparatus with multiple capacitors wherein any desired combination of several capacity values may be duplicated in a single mounted structure conveniently and economically with a relatively small stock of base units and single unit capacitor elements.  Furthermore, it has been held that mere St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markarian ‘818 and Norman ‘066 as applied to claim 20 above, and further in view of Georgiev (US 1,789,949).
In regards to claim 36,
Markarian ‘066 discloses wherein the deformable cover is metallic (C2:L31).  Markarian ‘066 as modified by Norman ‘066 fails to explicitly disclose wherein the case is metallic.

Georgiev ‘949 discloses wherein the case and the deformable cover are metallic (Page 1 – right hand column – lines 87-91)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the can and cover of Markarian ‘818 as modified by Norman ‘066 from aluminum as taught by Georgiev ‘949 to obtain a housing that is not subject to galvanic action and/or corrosion.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markarian ‘818 and Norman ‘066 as applied to claim 20 above, and “Capacitors - Motor Run, Oil Filled Capacitors, AC Rated. AmRad.” Printout of website having URL: http://amradcapacitors.com/index.htm, January 3, 2003 (Desig. ID 200 of IDS filed on 23 July 2018) hereafter referred to as AmRad.
In regards to claim 38,
Markarian ‘066 as modified by Norman ‘066 fails to explicitly disclose wherein at least five of the plurality of insulation structures are differently colored.

AmRad discloses wherein the insulation structures are differently colored (page 11-12).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the capacitors of Markarian ‘818 as modified by Norman ‘066 to have different colored bushings as taught by AmRad to obtain a device wherein a visual aid is provided to a user in the color coding making installation “fool-proof”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 20-21, 23, 25-26, 28-39 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, & 8-19 of U.S. Patent No. 10,056,195. Although the claims at issue are not identical, they are not patentably distinct from each other because 
In regards to claim 20, U.S. Patent No. 10,056,195 claims
An apparatus comprising: 
one or more electrolytic capacitive devices housed in a case, wherein i) each of the one or more electrolytic capacitor devices has a first terminal, and ii) the one or more electrolytic capacitor devices share a common terminal (claim 1); 
a pressure interrupter cover comprising: 
a deformable cover mountable to the case (claim 1); 
	a plurality of capacitor cover terminals, each of the plurality of capacitor cover terminals having at least one contact extending from the deformable cover, wherein the deformable cover is configured to displace at least one of the plurality of capacitor cover terminals based upon an operative failure of the one or more electrolytic capacitive devices (claim 1);
 	a common cover terminal having at least one contact extending from the deformable cover (claim 1); and 
 	a plurality of insulation structures, wherein each of the plurality of insulation structures is configured to provide insulation for at least one of the plurality of capacitor cover terminals (claim 1); and 
a conductor configured to electrically connect the common terminal of the one or more electrolytic capacitive devices to the common cover terminal (claim 1), 

wherein selective connections of the plurality of capacitor cover terminals cause the apparatus to provide at least two hundred operable capacitance values (claim 4).  

In regards to claim 21, U.S. Patent No. 10,056,195 claims
The apparatus of claim 20, wherein the one or more electrolytic capacitive devices have a combined capacitance value of greater than about 60 microfarads (claim 1).  

In regards to claim 23, U.S. Patent No. 10,056,195 claims
The apparatus of claim 20, wherein the one or more electrolytic capacitive devices have a combined capacitance value of greater than about 300.0 microfarads (claim 8).  

In regards to claim 25, U.S. Patent No. 10,056,195 claims 
The apparatus of claim 20, wherein the one or more electrolytic capacitive devices correspond to one or more capacitor sections of a single wound capacitive element (claim 2 & claim 14).  

In regards to claim 26, U.S. Patent No. 10,056,195 claims


In regards to claim 28, U.S. Patent No. 10,056,195 claims
The apparatus of claim 20, the apparatus being configured for use by a compressor motor of an air-conditioning system and for use by a fan motor of the air- conditioning system (claim 5).  

In regards to claim 29, U.S. Patent No. 10,056,195 claims
The apparatus of claim 20, wherein the apparatus comprises four electrolytic capacitive devices (claim 6).  

In regards to claim 30, U.S. Patent No. 10,056,195 claims
The apparatus of claim 20, wherein at least one of the plurality of insulation structures is cup shaped (claim 9) and has a circular cross-section (while a circular cross section is not explicitly claimed the examiner takes OFFICIAL NOTICE that cup shaped bushings with a circular cross-section are well known in the art and commonly used as is evidenced by art or record (e.g. AmRad)).  

In regards to claim 31, U.S. Patent No. 10,056,195 claims
The apparatus of claim 20, wherein four of the one or more electrolytic capacitive devices have a combined capacitance value greater than about 245.0 microfarads and 

In regards to claim 32, U.S. Patent No. 10,056,195 claims
The apparatus of claim 20, wherein the common cover terminal includes at least two blades (claim 11).  

In regards to claim 33, U.S. Patent No. 10,056,195 claims
The apparatus of claim 20, wherein each of the plurality of capacitor cover terminals includes fewer than four blades (claim 12).  

In regards to claim 34, U.S. Patent No. 10,056,195 claims
The apparatus of claim 20, wherein at least one of the insulation structures includes an insulator cup that has a circular cross-section (claim 13 – while a circular cross section is not explicitly claimed the examiner takes OFFICIAL NOTICE that cup shaped bushings with a circular cross-section are well known in the art and commonly used as is evidenced by art or record (e.g. AmRad)).  

In regards to claim 35, U.S. Patent No. 10,056,195 claims
The apparatus of claim 20, wherein the case is configured to receive a fill fluid (claim 15).  

In regards to claim 36, U.S. Patent No. 10,056,195 claims


In regards to claim 37, U.S. Patent No. 10,056,195 claims
The apparatus of claim 20, wherein at least two of the plurality of insulation structures are colored (claim 17).  

In regards to claim 38, U.S. Patent No. 10,056,195 claims
The apparatus of claim 20, wherein at least five of the plurality of insulation structures are differently colored (claim 18).  

In regards to claim 39, U.S. Patent No. 10,056,195 claims
The apparatus of claim 20, wherein four of the one or more electrolytic capacitive devices have a combined capacitance value greater than about 245.0 microfarads and the remainder of the one or more electrolytic capacitive devices have a combined capacitance value greater than about 55.5 microfarads (claim 19).

Claim(s) 22 & 24 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,056,195 in view of Norman ‘066. 
In regards to claim 22,
U.S. Patent No. 10,056,195 fails to claim wherein the plurality of capacitor sections have a combined capacitance value of about 67.8 microfarads.  

Norman ‘066 discloses wherein the plurality of capacitor sections have a combined capacitance value and the capacitance value is matter of design choice based on the intended use (C1:L61-68 & C3:L51-58).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form/design the capacitors of U.S. Patent No. 10,056,195 to have a combined capacitance value of 67.8 microfarads capacitance as taught by Norman ‘066 to obtain a capacitor with a capacitance value capable of use in various electronic devices. Furthermore, it is noted that the capacitance of a capacitor is a design choice based on the intended used of the capacitor (designed to have a capacitance required for a particular application).

In regards to claim 24,
U.S. Patent No. 10,056,195 fails to claim wherein the plurality of capacitor sections have a combined capacitance value of about 325 microfarads.  

Norman ‘066 discloses wherein the plurality of capacitor sections have a combined capacitance value of about 325 microfarads (C1:L15-18).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the capacitors of U.S. Patent No. 10,056,195 to have a capacitance as taught by Norman ‘066 to obtain a capacitor with a capacitance value 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/David M Sinclair/Primary Examiner, Art Unit 2848